Citation Nr: 0948005	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.  He died in April 1999, and the appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that reopened the claim and denied 
service connection for the cause of the Veteran's death.  In 
March 2006, the appellant was afforded a personal hearing 
before the undersigned Veterans Law Judge.

In an August 2007 decision, the Board reopened the claim of 
service connection for the cause of the Veteran's death and 
denied that matter on the merits.  The Veteran appealed the 
Board's August 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2009 
Memorandum decision, the Court vacated the Board's decision 
and remanded the matter to the Board.

Consistent with the Court's Memorandum decision, the issue of 
service connection for the cause of the Veteran's death is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The Veteran died on April [redacted], 1999.  The death certificate 
lists his cause of death as respiratory failure due to lung 
cancer.   Lung cancer is among the radiogenic diseases listed 
in 38 C.F.R. § 3.311(b)(2).  The appellant contends that this 
disease is the result of the Veteran's exposure to radiation 
in service.  

Pursuant to the Court's April 2009 Memorandum decision, 
further development is necessary in order to obtain a dose 
estimate for the Veteran from the Defense Threat Reduction 
Agency (DTRA) regarding claimed in-service radiation 
exposure.  

In addition, while the RO has twice attempted to obtain a 
DD 1141, Record of Occupational Exposure to Ionizing 
Radiation, for the Veteran, another request should be made.  

If it is determined by the dose assessment that the Veteran 
was exposed to radiation, then the Veteran's claims file 
should be sent to the VA Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 3.311(c), to include an 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the Veteran's lung 
cancer was caused by radiation exposure in service.

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinities other than 
Vietnam, Thailand, or along the demilitarized zone (DMZ) in 
Korea.  A determination should be made as to whether the 
Veteran was exposed to herbicides during service, pursuant to 
VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Determine whether the Veteran was 
exposed to herbicides during service, 
pursuant to VA's Adjudication Procedure 
Manual, M21-1MR, IV.ii.2.C.10.n.

2.  Make another attempt to obtain a 
DD 1141, Record of Occupational Exposure 
to Ionizing Radiation, and/or any other 
record that may contain information 
pertaining to the Veteran's exposure to 
radiation in service.

3.  Submit a request to the Defense 
Threat Reduction Agency for an assessment 
as to the size and nature of the 
radiation dose received by the Veteran in 
service.

4.  If it is determined by the dose 
assessment that the Veteran was exposed 
to radiation, the case should then be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
Veteran's lung cancer resulted from 
exposure to radiation during service.

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
appellant should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





